DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 03/21/19
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-12, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2012/0110824 A1).
Regarding claims 1 and 19, Smith discloses an enclosure (Fig.7) and a method for reprocessing a reusable electronic medical device [0025], comprising:
A sleeve (Fig.7:400) configured to receive an electronic medical device (Fig.7:460) having a port (unlabeled upper and lower ports of medical device 460 as shown in Fig.7);
A first opening (unlabeled upper opening that is covered with cover 406 as shown in Fig.7) in the sleeve sized and configured to allow for insertion of the
A second opening (Fig.7:410) in the sleeve (Fig.7:400), the second opening being located so as to permit access to the port when the electronic medical device is received within the sleeve (Fig.7:400, 460, 410, and 450);
A first cover (Fig.7:406) configured to adhere to a first portion of the sleeve and to cover the first opening; 
A second cover (Fig.7:420) configured to adhere to a second portion of the sleeve and to cover the second opening;
Receiving an electronic medical device from a first user [0048 and 0050], wherein the electronic medical device is contained in a first protective enclosure (the medical device to be reprocessed [0050] is deemed to be already placed within a first protective enclosure);
Removing the electronic medical device from the first protective enclosure [0050];
Inserting the electronic medical device into a second protective enclosure [0050] through an opening in the second protective enclosure;
Adhering a cover to the second protective enclosure over the opening [0068]; and
Providing the electronic medical device contained within the second protective enclosure to a second user [0048].
Regarding claim 2, Smith et al. disclose a first adhesive located and configured to secure the first cover to the sleeve at the first portion [0068].
Regarding claim 3, Smith et al. disclose a second adhesive located and configured to secure the second cover to the sleeve at the second portion [0071].

Regarding claim 5, the first peel strength in the Smith et al. enclosure is capable of being greater than the second peel strength.
Regarding claim 6, the first peel strength in the Smith et al. enclosure is capable of being great enough to prevent separation of the first cover from the sleeve without tearing the sleeve.
Regarding claim 7, Smith et al. disclose that the port is a communication port (Fig.7:410).
Regarding claim 8, the communication port in Smith et al. enclosure is capable of holding a USB port.
Regarding claim 9, Smith et al. disclose that the sleeve comprises a polyurethane material [0068].
Regarding claim 10, Smith et al. disclose that the sleeve (Fig.7:400) comprises a first portion comprising a first material (Fig.7:404) and a second portion comprising a second material (Fig.7:420).
Regarding claim 11, the second material Smith et al. enclosure is capable of having greater stiffness than the first material.
Regarding claim 12, Smith et al. discloses that the first portion comprises polyurethane material [0068].
Regarding claim 14, Smith et al. discloses that the second portion (Fig.7:410 and 420) is configured to provide access to the port.
Regarding claim 15, Smith et al. discloses that the first opening is surrounded by the first portion (unlabeled upper portion of sidewalls 404 that surrounds the upper unlabeled opening covered by cover 406 as shown in Fig.7) , and wherein the second opening (unlabeled space within package opening 410 as shown in Fig.7) is surrounded by the second portion.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
8.	Claims 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0110824 A1).
Regarding claims 13, 16-17 and 20, Smith appears silent to disclose using polycarbonate or acrylonitrile butadiene styrene, providing an opening having first and second slits, and using sterile rooms  or disinfected fields.
Absent showing of criticality or unexpected results, the issues of choosing the makeup material, the shape of the opening, and the use of sterile rooms are considered obvious matters that fall within the scope of the artisan in order to sterilize and maintain the sterility of recoverable medical devices to be reused over multiple uses [0032]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Smith makeup material, the shape of the opening, and to add the use of sterile rooms in order to sterilize and maintain the sterility of recoverable medical devices to be reused over multiple uses.
Regarding claim 18, Smith discloses that the electronic medical device [0026] is capable of being configured to display continuous glucose concentration data over a time period.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798